             Case 1:21-cv-01526-UNA Document 12 Filed 08/05/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                                                                                    FILED
                                                                                      AUG. 5, 2021
                              FOR THE DISTRICT OF COLUMBIA                     Clerk, U.S. District & Bankruptcy
                                                                               Court for the District of Columbia
JOHN BERMAN,                                    )
                                                )
                 Plaintiff,                     )
                                                )
        v.                                      )       Civil Action No. 1:21-cv-01526 (UNA)
                                                )
KRISTIN DRAPER,                                 )
                                                )
                 Defendant.                     )


                                   MEMORANDUM OPINION

        On June 3, 2021, Plaintiff filed a pro se complaint, Dkt. 1, and supporting declaration, Dkt.

5 (“Decl.”), a motion for injunctive relief, Dkt. 2, an application for leave to proceed in forma

pauperis (“IFP”), and a motion for CM/ECF password, Dkt. 3. On June 10, 2021, another court

in this District identified several deficiencies in Plaintiff’s filings. See Ord., Dkt. 5. Specifically,

the Court advised Plaintiff that he (1) violated Federal Rule 11 by failing to sign the complaint,

the motion for injunctive relief, the application for waiver of fees, and the declaration; (2)

overlooked Local Civil Rule 5.1(c)(1) by providing only a post office box address without first

requesting leave to do so, and; (3) requested CM/ECF password without including the information

required by Local Civil Rule 5.4(b)(2). Id. at 1. Accordingly, the Court denied the motion for

CM/ECF password without prejudice and provided Plaintiff with a 20-day extension to (1) submit

amended filings bearing his signature; (2) either provide a full residence address, or file a motion

to use a post office box as the mailing address, and; (3) renew his motion for CM/ECF password

in accordance with Local Civil Rule 5.4(b). Id. at 2.

        On June 14, 2021, Plaintiff filed an amended complaint, Dkt. 7 (“Am. Compl.”), a

supplement to his application for leave to proceed IFP, Dkt. 8, and a renewed motion for CM/ECF

                                                    1
          Case 1:21-cv-01526-UNA Document 12 Filed 08/05/21 Page 2 of 4




password, Dkt. 9. These filings are all signed and the motion for CM/ECF password contains the

required supplemental information. See generally, id. In these filings, Plaintiff also supplies a

“[t]emporary residence and mailing address [of] 319 Park Ave, Galt, CA 95632.” See, e.g., Am.

Compl. at p. 28. Plaintiff did not file anything to correct or otherwise supplant the deficient motion

for injunctive relief. For the reasons explained below, this matter is dismissed, and the motions

are denied.

        Plaintiff sues an attorney, Kristin Draper of Shulman, Rogers, Gandal, Pordy & Ecker,

P.A., id. at caption, ¶ 2, for RICO violations arising from alleged extortion and money laundering,

id. at pp. 1–7, 9–25. Defendant apparently represented a trustee of revocable trust(s) once

belonging to Plaintiff’s mother – and of which Plaintiff is a remainder beneficiary – in litigation

that was filed in the Circuit Court for Montgomery County Maryland. See id. at pp. 3–19; see also

Decl. Exs, Dkt. 5–1. The litigation involved the division and distribution of funds in these trust(s).

See id. Plaintiff alleges that Defendant conspired with her law firm to unjustly withhold his portion

of the trust(s)’ proceeds, see Am. Compl. ¶¶ 12–17, 32–3, 51–2, 62–3, 66–9, 76–7, withdrew unfair

fees from the trust(s), see id. ¶¶ 13, 18–19, 30–6, 48, 55, 68, and “made three discrete attempts . . .

to obtain Plaintiff’s consent to a ‘global’ resolution [of litigation]—extortion code for Plaintiff

relinquishing some of his property—or rights . . . in trade for receiving that balance [of the

trust(s)],” id. ¶ 71. He seeks unspecified damages and injunctive relief. See id. at pp. 20–1, 27–8.

        While Plaintiff has now provided his own mailing address, he nonetheless fails to provide

an address for Defendant. See Local Civil Rule 5.1(c)(1). Additionally, venue in a civil action is

proper only in (1) the district where any defendant resides, if all defendants reside in the same state

in which the district is located, (2) in a district in which a substantial part of the events or omissions

giving rise to the claim occurred (or a substantial part of the property that is the subject of the

                                                    2
          Case 1:21-cv-01526-UNA Document 12 Filed 08/05/21 Page 3 of 4




action is situated), or (3) in a district in which any defendant may be found, if there is no district

in which the action may otherwise be brought. See 28 U.S.C. § 1391(b); see also 28 U.S.C. §

1406(a). Here, the trust(s) are located Maryland, Am. Compl. ¶¶ 1, 6, 29, the events giving rise to

Plaintiff’s claims occurred in Maryland, see id. ¶¶ 6, 10, 16, 18, 22, 30, 34, 37–8, 45, 54–6, and

Plaintiff cites Maryland law repeatedly, see, e.g., Am. Compl. ¶¶ 6, 9, 53, 62, 73–4.

       Plaintiff attempts to tie his claims to the District of Columbia by noting that Defendant is

barred in this District, and that Defendant’s firm (although registered and headquartered in

Maryland) maintains an office in the District. See id. ¶ 2. But neither fact supports venue here, as

Defendant’s law firm is not a party to this case, there is no indication that Defendant resides in the

District, and Defendant’s bar membership (standing alone) is not enough to establish venue.

       Furthermore, Plaintiff’s claims seek to interfere with estate administration proceedings

before the Maryland the Montgomery County Circuit Court. See id. ¶¶ 6–7, 10, 18, 22, 55–9, 75;

see also Decl. Exs. But district courts generally lack jurisdiction to intervene in state court

proceedings. See Richardson v. District of Columbia Court of Appeals, 83 F.3d 1513, 1514 (D.C.

Cir. 1996) (citing District of Columbia v. Feldman, 460 U.S. 462, 476 (1983); Rooker v. Fidelity

Trust Co., 263 U.S. 413 (1923)).

       Finally, Plaintiff’s allegations do not state a claim for relief. See Fed. R. Civ. P. 12(b)(6).

To sustain a RICO claim, Plaintiff must allege that Defendant has engaged in a “pattern of

racketeering activity or collection of unlawful debt.” See 18. U.S.C. § 1962. But the amended

complaint alleges conduct that appears entirely lawful: that defendant represented a trustee, tried

to settle with Plaintiff, and was bound by certain strictures of Maryland law and the directives of

a state court. Plaintiff’s amended complaint hardly suggests impropriety much less plausibly

allege a conspiracy involving a pattern of racketeering activity.

                                                  3
         Case 1:21-cv-01526-UNA Document 12 Filed 08/05/21 Page 4 of 4




       Consequently, the motion for leave to proceed IFP is granted, the motion for injunctive

relief is denied, the renewed motion for CM/ECF password is denied as moot, and this matter is

dismissed without prejudice. A separate order accompanies this memorandum opinion.



DATE: July 30, 2021
                                                         CARL J. NICHOLS
                                                         United States District Judge




                                              4
